Oassoday, J.
The only objection made to the complaint is that the award is void by reason of the arbitrators having failed to fully determine all the questions submitted to them. It is true that all the matters of difference between the parties, and at issue in the original action, were submitted to the arbitrators. The award does not in express terms specifically pass upon each and every issue made by the pleadings. But the recitals given indicate that they were all considered and passed upon by the arbitrators. The amount awarded was very much less than the amount claimed by the plaintiff in the original action, and was, as we think, found by the arbitrators as a general balance in favor of the plaintiff and against the defendant, after fully considering the defendant's answer and the proofs upon his counterclaim and matters of defense. Like a general verdict, it was the general balance struck by the arbitrators upon all the issues made by the pleadings and established by the proofs. True, this is giving to the award a liberal construction; but such is the construction we are required to give. Slocum v. Damon, 1 Pin. 520; Dolph v. Clemens, 4 Wis. 186; Bancroft v. Grover, 23 Wis. 463; McCourt v. McCabe, 46 Wis. 597. Tlie cases cited by the learned counsel for the defendant are not in conflict with the rule stated, and, under the construction thus given to the award, they are clearly distinguishable.
The matters of costs, fees, etc., were expressly provided for in the submission, and no objection is made to the award on their account.
By the Court.— The order of the circuit court is affirmed.